    Case 19-51730-pmb             Doc 23      Filed 05/16/19 Entered 05/16/19 14:30:01                     Desc
                                                   Page 1 of 2

                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF GEORGIA
                                            ATLANTA DIVISION

IN RE:                                                     )        CHAPTER 13
GREGGORY ROBERT NORTH and                                  )
                                                                    CASE NO.: 19-51730-PMB
MELANIE ANN NORTH,                                         )
                                                           )
    DEBTORS.
                                                           )
                        CHAPTER 13 TRUSTEE’S SUPPLEMENTAL OBJECTION TO
                             CONFIRMATION AND MOTION TO DISMISS


         COMES NOW MELISSA J. DAVEY, Chapter 13 Trustee, and objects to confirmation of the plan
and files this Motion to Dismiss under 11 U.S.C. Section 1307(c), for cause, including the following reasons:


         1. The plan as proposed will extend beyond sixty (60) months, contrary to 11 U.S.C. Section
             1322(d).

         2. Pursuant to information received from the Internal Revenue Service, 2014 through 2018 tax
             returns have not been provided to the taxing authorities, preventing the Chapter 13 Trustee
             from evaluating the feasibility of the Chapter 13 Plan in violation of 11 U.S.C. Sections
             1322(d) and 1325(a)(6).


WHEREFORE, the Trustee moves the Court to inquire into the above objections at the separately scheduled
and noticed confirmation hearing, deny confirmation of the Chapter 13 Plan, dismiss the case, and for such
other and further relief that this Court deems just and proper.

May 16, 2019

                                                                  /s/Jason L. Rogers
                                                                  Jason L. Rogers
                                                                  Attorney for the Chapter 13 Trustee
                                                                  GA Bar No. 142575
                                                                  260 Peachtree Street, NW, Suite 200
                                                                  Atlanta, GA 30303
                                                                  (678) 510-1444 Phone
                                                                  (678) 510-1450 Fax
     Case 19-51730-pmb            Doc 23      Filed 05/16/19 Entered 05/16/19 14:30:01                   Desc
                                                   Page 2 of 2

19-51730-PMB
                                           CERTIFICATE OF SERVICE


This is to certify that I have on this day electronically filed the foregoing Supplemental Objection to Confirmation
and Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of
this document and an accompanying link to this document to the following parties who have appeared in this
case under the Bankruptcy Court’s Electronic Case Filing program:

            Lisa F. Caplan lcaplan@rubinlublin.com,
            ruluecf@gmail.com;akhosla@rubinlublin.com;nbrown@rubinlublin.com;mhashim@rubinlublin.com;j
            dabbs2@rubinlublin.com;RULUECF@GMAIL.COM;BKRL@ecf.courtdrive.com
            E. L. Clark ecfnotices@cw13.com, cwatlantabk@gmail.com

I further certify that on this day I caused a copy of this document to be served via United States First Class Mail
on the following parties set forth below at the address shown for each.


            DEBTOR(S):
            GREGGORY ROBERT NORTH
            MELANIE ANN NORTH
            108 MADISON STREET
            HOLLY SPRINGS, GA 30115

Dated: May 16, 2019


                                                                Prepared and Presented by:


                                                                /s/Jason L. Rogers
                                                                Jason L. Rogers
                                                                Attorney for the Chapter 13 Trustee
                                                                GA Bar No. 142575
                                                                260 Peachtree Street, NW, Suite 200
                                                                Atlanta, GA 30303
                                                                (678) 510-1444 Phone
                                                                (678) 510-1450 Fax
